WARRANT EXERCISE AGREEMENT

          This Warrant Exercise Agreement (this “Agreement” is dated as of
_______, 2009 between Arrin Background, Inc., a Nevada corporation (the
Company”), and each purchaser identified on the signature pages hereto (each,
including its successors and assigns, a “Purchaser” and collectively the
“Purchasers”).

          WHEREAS, the Company has entered into a letter of intent (the “Letter
of Intent”) with Sportwall International, Inc. (“Sportwall”) that provides for
the combination of the Company and Sportwall immediately prior to the completion
of the transactions contemplated hereby (the “Merger”). Additional information
regarding the terms of the Merger and the business of Sportwall can be found in
the draft Current Report on Form 8-K, a copy of which is attached hereto as
Exhibit A, which will be filed with the SEC following the closing of the Merger.

          WHEREAS, the Company was organized on January 14, 2009 as part of the
implementation of the Chapter 11 plan of reorganization of Arrin Systems, Inc.
(“Systems”) as a subsidiary of Systems.

          WHEREAS, following the confirmation of Arrin’s plan of reorganization
(the “Plan”), which was confirmed by the United States Bankruptcy Court for the
Southern District of California in (the “Court”) in December 2007, the Court
ordered that all securities issued under the Plan by Arrin and its subsidiaries,
including stock, warrants, and stock underlying warrants to be, when issued,
exempt from the registration requirements of the Securites Act and of equivalent
state securities laws as provided by Sections 1145(a)(1) and 1145(a)(2) of the
United States Bankruptcy Code.

          WHEREAS, on January 15, 2008, an aggregate of 5,000,000 warrants (the
“Warrants”) were issued to certain administrative lenders under the Plan.

          WHEREAS, as a condition to the closing of the Merger, the Warrants
shall be exercised immediately prior to the Closing of the Merger.

          WHEREAS, pursuant to the terms and conditions hereof, the holder of
the Warrants identified on the signature page hereto (the “Holder”) agrees to
exercise the Warrants immediately prior to the closing of the Merger.

          NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in
this Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

I. EXERCISE OF WARRANTS AND REPRESENTATIONS BY HOLDER

          1.1 Subject to the terms and conditions hereinafter set forth, the
Holder hereby agrees to exercise that number of Warrants as is set forth on the
signature page hereof, at an exercise price of $0.30 per share (the “Exercise
Price”), pursuant to the Notice of Exercise attached hereto as Exhibit B.. The
Exercise Price is payable by personal or business check or money order made
payable to “Sichenzia Ross Friedman Ference LLP, as Escrow Agent for

--------------------------------------------------------------------------------



Arrin Background, Inc.” contemporaneously with the execution and delivery of
this Agreement by the Subscriber. Subscribers may also pay the subscription
amount by, wire transfer of immediately payable funds to:

 

[WIRE TRANSFER INSTRUCTIONS INTENTIONALLY OMITTED]

           1.2 The Holder acknowledges that the shares issuable upon exercise of
the Warrants are subject to certain restrictions on transfer and sale as more
fully described in Section IV hereof and consents to the placement of a legend
on any certificate or certificates issuable upon exercise of the Warrants
evidencing such restrictions. The Holder is aware that the Company will make a
notation in its appropriate records with respect to the restrictions on transfer
and sale of such securities. The legend to be placed on each certificate shall
be in form substantially similar to the following:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A LOCK-UP
AGREEMENT AND MAY ONLY BE SOLD, TRANSFERRED, ASSIGNED OR HYPOTHECATED IN
ACCORDANCE WITH THE TERMS THEROF, AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE COMPANY”

           1.3 The Holder represents that the Holder has full power and
authority (corporate, statutory and otherwise) to execute and deliver this
Agreement and to exercise the Warrants. This Agreement constitutes the legal,
valid and binding obligation of the Holder, enforceable against the Holder in
accordance with its terms.

II. REPRESENTATIONS BY AND COVENANTS OF THE COMPANY

          The Company hereby represents and warrants to the Holder that:

          2.1 Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Nevada and has full corporate power and authority to conduct its
business.

          2.2 Authorization; Enforceability. The Company has all corporate
right, power and authority to enter into this Agreement and to consummate the
transactions contemplated hereby. All corporate action on the part of the
Company, its directors and stockholders necessary for the (i) authorization
execution, delivery and performance of this Agreement by the Company; and (ii)
authorization, sale, issuance and delivery of the common stock contemplated
hereby and the performance of the Company’s obligations hereunder has been
taken. This Agreement has been duly executed and delivered by the Company and
constitutes a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, subject to laws of general
application relating to

--------------------------------------------------------------------------------



bankruptcy, insolvency and the relief of debtors and rules of law governing
specific performance, injunctive relief or other equitable remedies, and to
limitations of public policy. The common stock when issued and fully paid for in
accordance with the terms of this Agreement, will be validly issued, fully paid
and nonassessable. The issuance of the common stock contemplated hereby will not
give rise to any preemptive rights or rights of first refusal on behalf of any
person which have not been waived in connection with this offering.

III. TERMS OF EXERCISE

          3.1 Pending the exercise of the Warrants, which shall occur
immediately upon the closing of the Merger, all funds paid hereunder (the
“Exercise Amounts”) shall be deposited with Sichenzia Ross Friedman Ference.

          3.2 Certificates representing the common stock issuable to the Holder
pursuant to this Agreement will be prepared for delivery to the Holder within 15
business days following the closing of the Merger. The Holder hereby authorizes
and directs the Company to deliver the certificates representing the common
stock purchased by the Holder pursuant to this Agreement directly to the
Holder’s residential or business address indicated on the signature page hereto.

IV. LOCK-UP

          4.1 The Holder agrees that it may not sell, contract to sell, pledge,
hypothecate, transfer, assign or in any other manner dispose of the shares
issued upon exercise of the Warrants for a period of ninety (90) days from the
closing of the Merger.

          4.2 Thereafter, the Holder shall have the right, but not the
obligation, to sell, contract to sell, pledge, hypothecate or otherwise dispose
of an amount of shares of the Company’s common stock equal to twenty five
percent (25%) of their respective holdings of the Company’s common stock every
ninety (90) days until such time as all of the shares underlying the Warrants
held by the Holder have been sold, pledged, hypothecated or otherwise disposed
of..

V. MISCALLANEOUS

          5.1 Any notice or other communication given hereunder shall be deemed
sufficient if in writing and sent by registered or certified mail, return
receipt requested, or delivered by hand against written receipt therefor,
addressed as follows:

if to the Company, to it at:

6986 La Jolla Blvd., Suite 208
La Jolla, California 92037

--------------------------------------------------------------------------------



With a copy to:

Sichenzia Ross Friedman Ference LLP
61 Broadway
New York, NY 10006
Attn: Sean F. Reid, Esq.

if to the Subscriber, to the Subscriber’s address indicated on the signature
page of this Agreement.

          5.2 Except as otherwise provided herein, this Agreement shall not be
changed, modified or amended except by a writing signed by the parties to be
charged, and this Agreement may not be discharged except by performance in
accordance with its terms or by a writing signed by the party to be charged.

          5.3 This Agreement shall be binding upon and inure to the benefit of
the parties hereto and to their respective heirs, legal representatives,
successors and assigns. This Agreement sets forth the entire agreement and
understanding between the parties as to the subject matter hereof and merges and
supersedes all prior discussions, agreements and understandings of any and every
nature among them.

          5.4 Upon the execution and delivery of this Agreement by the Holder,
this Agreement shall become a binding obligation of the Holder with respect to
the exercise of the Warrants as herein provided.

          5.5 NOTWITHSTANDING THE PLACE WHERE THIS AGREEMENT MAY BE EXECUTED BY
ANY OF THE PARTIES HERETO, THE PARTIES EXPRESSLY AGREE THAT ALL THE TERMS AND
PROVISIONS HEREOF SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK WITHOUT REGARD TO SUCH STATE’S PRINCIPLES OF CONFLICTS
OF LAW. THE PARTIES HEREBY IRREVOCABLY CONSENT TO THE JURISDICTION OF THE COURTS
OF THE STATE OF NEW YORK AND THE FEDERAL DISTRICT COURTS SITUATED THEREIN AND
AGREE TO SAID VENUE.

          5.6 In order to discourage frivolous claims the parties agree that
unless a claimant in any proceeding arising out of this Agreement succeeds in
establishing his claim and recovering a judgment against another party
(regardless of whether such claimant succeeds against one of the other parties
to the action), then the other party shall be entitled to recover from such
claimant all of its/their reasonable legal costs and expenses relating to such
proceeding and/or incurred in preparation therefor.

          5.7 The holding of any provision of this Agreement to be invalid or
unenforceable by a court of competent jurisdiction shall not affect any other
provision of this Agreement, which shall remain in full force and effect. If any
provision of this Agreement shall be declared by a court of competent
jurisdiction to be invalid, illegal or incapable of being enforced in whole or
in part, such provision shall be interpreted so as to remain enforceable to

--------------------------------------------------------------------------------



the maximum extent permissible consistent with applicable law and the remaining
conditions and provisions or portions thereof shall nevertheless remain in full
force and effect and enforceable to the extent they are valid, legal and
enforceable, and no provisions shall be deemed dependent upon any other covenant
or provision unless so expressed herein.

          5.8 It is agreed that a waiver by either party of a breach of any
provision of this Agreement shall not operate, or be construed, as a waiver of
any subsequent breach by that same party.

          5.9 All of the representations and warranties contained in this
Warrant Exercise Agreement shall survive execution and delivery of this Warrant
Exercise Agreement.

          5.10 The parties agree to execute and deliver all such further
documents, agreements and instruments and take such other and further action as
may be necessary or appropriate to carry out the purposes and intent of this
Agreement.

          5.11 This Agreement may be executed in two or more counterparts each
of which shall be deemed an original, but all of which shall together constitute
one and the same instrument.

          5.12 Nothing in this Agreement shall create or be deemed to create any
rights in any person or entity not a party to this Agreement.

          IN WITNESS WHEREOF, the undersigned have executed this Warrant
Exercise Agreement as of _____________________, 2009.

--------------------------------------------------------------------------------



WARRANT EXERCISE AGREEMENT COUNTERPART SIGNATURE PAGE
[INDIVIDUAL]

          If the prospective investor is an individual, please execute this
Agreement below.

 

 

Name of individual (Please type or print)


 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

 

 

And (if applicable)

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

HOW SHARES WILL BE HELD:

 

 

 

 

 

Individually

 

 

 

JTWROS

 

 

 

TBTE

 

 


 

 

Number of Shares

Amount of check enclosed:

Subscribed for: ______________________

$__________________________

*If investment is taken in joint names, both must sign.

--------------------------------------------------------------------------------



[ACCEPTANCE PAGE FOR WARRANT EXERCISE AGREEMENT]

          Agreed to and accepted as of ____________________, 2009.

 

 

 

 

Arrin Background, Inc.

 

 

 

By:

 

 

 

 

 

 

Name: Catherine Lamberti

 

 

Title: Chief Executive Officer


--------------------------------------------------------------------------------



CERTIFICATE OF SIGNATORY

(To be completed if Holder is an entity)

I, _______________________________________________, am the
_________________________________________________ of
__________________________________________ (the “Entity”).

I certify that I am empowered and duly authorized by the Entity to execute and
carry out the terms of the Warrant Exercise Agreement and to purchase and hold
the shares, and certify further that the Warrant Exercise Agreement has been
duly and validly executed on behalf of the Entity and constitutes a legal and
binding obligation of the Entity.

IN WITNESS WHEREOF, I have set my hand this ________ day of _________________,
2009

 

 

 

 

 

(Signature)


--------------------------------------------------------------------------------